  Case 1:19-cv-01411-LPS Document 1 Filed 07/29/19 Page 1 of 20 PageID #: 1



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF DELAWARE


 CHAD WUOLLET, Individually and on Behalf of X
 All Others Similarly Situated,              )
                                             )
                      Plaintiff,             )             Civil Action No. ___________
                                             )
        v.                                   )             CLASS ACTION COMPLAINT
                                             )             FOR VIOLATIONS OF
 C&J ENERGY SERVICES, INC., DONALD           )             SECTIONS 14(a) AND 20(a) OF
 GAWICK, PATRICK MURRAY, STUART              )             THE SECURITIES EXCHANGE
 BRIGHTMAN, JOHN KENNEDY, STEVEN             )             ACT OF 1934
 MUELLER, MICHAEL ROEMER, MICHAEL            )
 ZAWADZKI, AMY NELSON, KING MERGER )                       JURY TRIAL DEMAND
 SUB CORP., and KEANE GROUP, INC.,           )
                                             )
                      Defendants,            )

       Plaintiff Chad Wuollet (“Plaintiff”), individually and on behalf of all others similarly

situated, alleges the following upon information and belief, including investigation of counsel and

review of publicly-available information, except as to those allegations pertaining to Plaintiff,

which are alleged upon personal knowledge:

                                 NATURE OF THE ACTION

       1.      Plaintiff brings this class action on behalf of the public stockholders of C&J Energy

Services, Inc. (“C&J” or the “Company”) against C&J’s Board of Directors (the “Board” or the

“Individual Defendants”) for their violations of Section 14(a) and 20(a) of the Securities Exchange

Act of 1934, 15.U.S.C. §§ 78n(a), 78t(a), and SEC Rule 14a-9, 17 C.F.R. 240.14a-9, arising out

of the Board’s attempt to sell the Company to Keane Group, Inc. through its wholly-owned

subsidiary King Merger Sub Corp. (collectively “Keane”).

       2.      Defendants have violated the above-referenced Sections of the Exchange Act by

causing a materially incomplete and misleading registration statement (the “S-4”) to be filed with



                                                 1
  Case 1:19-cv-01411-LPS Document 1 Filed 07/29/19 Page 2 of 20 PageID #: 2



the United States Securities and Exchange Commission (“SEC”) on July 16, 2019. The S-4

recommends that C&J shareholders vote in favor of a proposed transaction (the “Proposed

Transaction”) whereby C&J is acquired by Keane. The Proposed Transaction was first disclosed

on June 17, 2019, when C&J and Keane announced that they had entered into a definitive merger

agreement (the “Merger Agreement”) pursuant to which C&J stockholders will receive 1.6149

shares of Keane common stock for each share of C&J common stock that they hold (the “Merger

Consideration”). The deal is valued at approximately $1.8 billion and is expected to close in the

fourth quarter of 2019.

       3.      The S-4 is materially incomplete and contains misleading representations and

information in violation of Sections 14(a) and 20(a) of the Exchange Act. Specifically, the S-4

contains materially incomplete and misleading information concerning the sales process, financial

projections prepared by C&J management, and the financial analyses conducted by Morgan

Stanley & Co. LLC (“Morgan Stanley”), C&J’s financial advisor.

       4.      For these reasons, and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from taking any steps to consummate the Proposed Transaction, including filing an

amendment to the S-4 with the SEC or otherwise causing an amendment to the S-4 to be

disseminated to C&J’s shareholders, unless and until the material information discussed below is

included in any such amendment or otherwise disseminated to C&J’s shareholders. In the event

the Proposed Transaction is consummated without the material omissions referenced below being

remedied, Plaintiff seeks to recover damages resulting from the Defendants’ violations.

                                            PARTIES

       5.      Plaintiff is, and has been at all relevant times, the owner of shares of common stock

of C&J.



                                                 2
  Case 1:19-cv-01411-LPS Document 1 Filed 07/29/19 Page 3 of 20 PageID #: 3



        6.     Defendant C&J is a corporation organized and existing under the laws of the State

of Delaware. The Company’s principal executive offices are located at 43990 Rogerdale Rd.,

Houston, Texas 77042. C&J common stock trades on NYSE under the ticker symbol “CJ.”

        7.     Defendant Donald Gawick has been President, Chief Executive Officer and a

director of the Company since 2016.

        8.     Defendant Patrick Murray has been a director of the Company since January 2017

and is the current Chairman of the Board.

        9.     Defendant Stuart Brightman has been a director of the Company since January

2017.

        10.    Defendant John Kennedy has been a director of the Company since January 2017.

        11.    Defendant Steven Mueller has been a director of the Company since January 2017.

        12.    Defendant Michael Roemer has been a director of the Company since 2010.

        13.    Defendant Michael Zawadzki has been a director of the Company since January

2017.

        14.    Defendant Amy Nelson has been a director of the Company since June 2019.

        15.    Defendants Gawick, Murray, Brightman, Kennedy, Mueller, Roemer, Zawadzki,

and Nelson are collectively referred to herein as the “Board.”

        16.    Defendant Keane Group, Inc. is a Delaware corporation with its principal executive

offices located at 1800 Post Oak Boulevard, Houston, Texas 77056.

        17.    Defendant King Merger Sub Corp. is a Delaware corporation and is a wholly owned

subsidiary of Keane Group, Inc.

                                JURISDICTION AND VENUE

        18.    This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange



                                                3
   Case 1:19-cv-01411-LPS Document 1 Filed 07/29/19 Page 4 of 20 PageID #: 4



Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Section 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9.

        19.     Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over Defendant by this Court permissible under

traditional notions of fair play and substantial justice.

        20.     Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391, because: (i) a significant amount of the conduct at issue

took place and had an effect in this District; and (ii) C&J is incorporated in this District.

                               CLASS ACTION ALLEGATIONS

       21.      Plaintiff brings this action on his own behalf and as a class action on behalf of all

owners of C&J common stock and their successors in interest and/or their transferees, except

Defendants and any person, firm, trust, corporation or other entity related to or affiliated with the

Defendants (the “Class”).

        22.     This action is properly maintainable as a class action for the following reasons:

                (a)     The Class is so numerous that joinder of all members is impracticable. As

of June 13, 2019, C&J had approximately 66 million shares outstanding.

                (b)     Questions of law and fact are common to the Class, including, inter alia, the

following:

                        (i)     Whether Defendants have violated Section 14(a) of the Exchange

                                Act and Rule 14a-9 promulgated thereunder;




                                                   4
   Case 1:19-cv-01411-LPS Document 1 Filed 07/29/19 Page 5 of 20 PageID #: 5



                       (ii)    Whether the Individual Defendants have violated Section 20(a) of

                               the Exchange Act;

                       (iii)   Whether Plaintiff and other members of the Class would suffer

                               irreparable injury were Defendants to file an amendment to the S-4

                               with the SEC that does not contain the material information

                               referenced above and the Proposed Transaction is consummated as

                               presently anticipated;

                       (iv)    Whether Plaintiff and the other members of the Class would be

                               irreparably harmed were the transaction complained of herein

                               consummated; and

                       (v)     Whether the Class is entitled to injunctive relief or damages as a

                               result of Individual Defendants’ wrongful conduct.

               (c)     Plaintiff is committed to prosecuting this action, is an adequate

representative of the Class, and has retained competent counsel experienced in litigation of this

nature.

               (d)     Plaintiff’s claims are typical of those of the other members of the Class.

               (e)     Plaintiff has no interests that are adverse to the Class.

               (f)     The prosecution of separate actions by individual members of the Class

would create the risk of inconsistent or varying adjudications for individual members of the Class

and of establishing incompatible standards of conduct for the party opposing the Class.

               (g)     Conflicting adjudications for individual members of the Class might as a

practical matter be dispositive of the interests of the other members not parties to the adjudications

or substantially impair or impede their ability to protect their interests.



                                                   5
  Case 1:19-cv-01411-LPS Document 1 Filed 07/29/19 Page 6 of 20 PageID #: 6



                 (h)    Plaintiff anticipates that there will be no difficulty in the management of

this litigation. A class action is superior to other available methods for the fair and efficient

adjudication of this controversy.

                               SUBSTANTIVE ALLEGATIONS

   A. Background of Company and Proposed Transaction

       23.       C&J was founded in Texas in 1997. In 2015, C&J merged with the completion and

production services business of Nabors Industries Ltd. The Company filed for reorganization under

Chapter 11 of the U.S. Bankruptcy Code in July 2016, and emerged from bankruptcy in January

2017. After the Chapter 11 proceeding, C&J focused on becoming the leading oilfield services

provider for onshore basins in the continental United States. The services provided by the

Company include completion services, well construction and intervention services, and well

support services.

       24.       On June 16, 2019, the Board entered into the Merger Agreement with Keane.

       25.       According to the press release issued on June 17, 2019 announcing the Proposed

Transaction:

             Keane and C&J Energy Services to Combine in Merger of Equals,
          Establishing an Industry-Leading, Diversified Oilfield Services Provider
               Highly Complementary Businesses Create One of the Largest U.S. Well
                               Completion Services Companies
        Enhanced Scale and Footprint in Most Active U.S. Basins Serving an Expanded
                                Blue-Chip Customer Base
         Expected to be Immediately Accretive to Cash Flow per Share, and to Generate
        Annualized Run-Rate Cost Synergies of $100 Million Within a Year After Closing
          Strong Financial Position with Increased Liquidity and Attractive Free Cash
         Flow Generation Enables Platform of Innovation, Driving Increased Efficiency
                                           and Value
          Safety-Focused, Customer-Oriented Cultures Empower Employees to Deliver
                           Service Quality, Efficiency and Execution
               Joining Highly Talented Workforces with a Shared Commitment to Best

                                                 6
Case 1:19-cv-01411-LPS Document 1 Filed 07/29/19 Page 7 of 20 PageID #: 7



    Practices, Customer Satisfaction, Profitability and Shareholder Value Creation
          Combined Company to Rebrand with New Name and Ticker Symbol
               Transaction Expected to Close in Fourth Quarter of 2019
   HOUSTON – June 17, 2019 – C&J Energy Services (“C&J”) (NYSE: CJ) and
   Keane Group, Inc. (“Keane”) (NYSE: FRAC) today announced that they have
   entered into a definitive agreement whereby the companies will combine in an all-
   stock merger of equals. The combined company will be positioned as an industry-
   leading, diversified oilfield services provider with a pro-forma enterprise value of
   approximately $1.8 billion, including $255 million of net debt.

   Under the terms of the merger agreement, which has been unanimously approved
   by the Boards of Directors of both companies and the Special Committee of the
   Keane Board, C&J shareholders will receive 1.6149 shares of Keane common stock
   for each share of C&J common stock owned. The merger agreement permits C&J
   to pay its shareholders a cash dividend of $1.00 per share prior to closing. Upon
   closing, Keane and C&J shareholders will, in the aggregate, each own 50% of the
   equity of the combined company on a fully diluted basis. The share exchange is
   expected to be tax-free.

   The merger of equals will create a leading well completion and production services
   company in the U.S., with increased scale and density across services and
   geographies with a prominent presence in the most active U.S. basins. Both C&J
   and Keane share a commitment to safety and integrity, employee development,
   partnerships with blue-chip customers, technological innovation, and strong
   community relationships, all of which will be reflected in the operations of the
   combined company. On a pro-forma basis, the combined company would have
   approximately $4.2 billion in net revenue and approximately $636 million in
   adjusted EBITDA for the 12 months ended March 31, 2019. In addition, the two
   companies anticipate to achieve annualized run-rate cost synergies of $100 million
   within 12 months after closing. With approximately $173 million in cash, or
   $106 million after the $1.00 per share cash dividend is paid to C&J shareholders,
   the combined company will have flexibility to invest in growth and technology and
   return capital to shareholders.

   “The merger of equals unites two great companies, resulting in a broader portfolio
   of well completion services across an even greater footprint in the U.S., benefiting
   our combined employees, shareholders, customers, suppliers, and the communities
   in which we operate,” said Robert Drummond, Chief Executive Officer of Keane.
   “With two strong teams, enhanced and diversified operations, a strong balance
   sheet, ample liquidity, attractive free cash flow and a legacy of successful R&D,
   the combined company will be well positioned to further invest in technology and
   innovation, as well as the career development of our employees to drive sustainable
   growth in our dynamic industry. In C&J, we’ve found a partner who is equally
   committed to our strong employee culture with a focus on safety and customers,
   with whom we are eager to join forces to leverage our combined resources and

                                            7
Case 1:19-cv-01411-LPS Document 1 Filed 07/29/19 Page 8 of 20 PageID #: 8



   strengths.”

   Don Gawick, President and Chief Executive Officer of C&J, said, “This agreement
   to merge C&J and Keane underscores the highly complementary nature of our two
   platforms and cultures. We are excited by the many strategic and financial benefits
   of this combination, including the opportunities for our employees from the greater
   scale and enhanced capabilities of the combined company. For the customers and
   markets we serve, our people will continue to deliver the highest level of customer
   service with quality, safety, integrity and innovation. Given the shared safety focus
   and passion for excellence of our highly talented workforces, I am confident that
   the opportunity to leverage each other’s strengths will enable a combined
   organization where the sum of both parts makes a much greater whole. Alongside
   our talented Keane colleagues, we look forward to expanding and deepening our
   service capabilities, enhancing our relationships with blue-chip customers and
   generating long-term, sustainable shareholder value.”

   Compelling Strategic and Financial Benefits of the Merger of Equals:

    • Greater Scale and Density Across Services and Geographies: Together,
      the combined company will have 2.3 million hydraulic fracturing horsepower
      (“HHP”) consisting of approximately 50 frac fleets, 158 wireline trucks, 81
      pumpdown units, 28 coiled tubing units, 139 cementing units and 364
      workover rigs, which together will create a leading U.S. well completion and
      production services company. The combined company will also have a larger
      footprint in the most active U.S. basins, including the Permian, Marcellus /
      Utica, Eagle Ford, Rockies / Bakken, Mid-Continent and California, among
      others.

    • Significant Synergies and Enhanced Opportunity for Value Creation and
      Investment: The combined company expects to generate annualized run-rate
      cost synergies of approximately $100 million within a year after closing
      through cost reductions in sales, general and administrative expenses, supply
      chain management and optimization of operational processes. In addition, in
      the highly fragmented, dynamic and evolving oilfield services industry, the
      combined company is well-positioned to deliver enhanced shareholder returns
      given anticipated potential for growth and improved margins through the
      increased utilization of high quality, market ready equipment, synergy capture
      and benefits of size and scale. With these benefits and enhanced daily trading
      liquidity, the combination provides an attractive opportunity for equity
      investors.




                                            8
Case 1:19-cv-01411-LPS Document 1 Filed 07/29/19 Page 9 of 20 PageID #: 9



    • Strong Financial Position: Pro-forma as of March 31, 2019, the combined
      company will have approximately $173 million in cash, or $106 million after
      the cash dividend is paid to C&J shareholders, with pro-forma leverage of
      approximately 0.4x net debt to adjusted EBITDA. In addition, the anticipated
      $100 million of annualized run-rate synergies will enhance the future liquidity
      and financial flexibility of the combined company. The merger of equals will
      also be immediately accretive to cash flow per share and increase the potential
      for operating cash flow generation. Pro-forma as of March 31, 2019, operating
      cash flow for the combined company would be $686 million, which excludes
      the $100 million of expected annualized run-rate cost synergies.

    • Complementary Cultures & Operating Philosophy: The combined
      company will support sustainable growth through highly complementary
      services including hydraulic fracturing, cementing, coiled tubing, pumpdown
      and workover rigs. Keane and C&J will also share best practices for customer
      service and operational processes, leveraging their combined resources to
      enhance already strong partnerships and organizational agility. The combined
      company’s talented employees will drive exceptional customer service
      focused on delivering top-tier safety, efficiency and execution. Deeper
      penetration in critical growth markets will also broaden the combined
      company’s blue-chip customer base to include most of the largest U.S.
      onshore exploration and production operators.

    • Positioned for Continued Innovation and Investment: With a shared
      legacy of innovative R&D and a rich portfolio of proprietary technology, the
      combined company will accelerate investments in continued innovation and
      advanced, value-added technologies. These investments will include pursuing
      next generation opportunities in fracking and expanding real-time data and
      analytics capabilities in an effort to drive operational efficiencies, reduce
      Non-Productive Time (NPT), enable differentiated service to customers and
      lower operating costs.

   Leadership, Governance and Headquarters

   The combined company will be led by a proven management team that reflects the
   strengths and capabilities of both organizations. Upon close, Patrick Murray,
   Chairman of the C&J Board of Directors will serve as Chair of the combined
   company’s Board of Directors, and Robert Drummond, Chief Executive Officer of
   Keane, will serve as President and Chief Executive Officer of the combined
   company.

   Jan Kees van Gaalen, Chief Financial Officer of C&J, will serve as Executive Vice
   President and Chief Financial Officer of the combined company, and Gregory
   Powell, President and Chief Financial Officer of Keane will serve as Executive
   Vice President and Chief Integration Officer of the combined company. Additional
   senior executives for the combined company will be selected from top talent at both
   companies and named prior to the close of the transaction.

                                           9
 Case 1:19-cv-01411-LPS Document 1 Filed 07/29/19 Page 10 of 20 PageID #: 10




       Upon completion of the transaction, the combined company’s Board of Directors
       will comprise 12 directors, six of whom will be from the C&J Board, including the
       Chairman of C&J, and six of whom will be from the Keane Board, including the
       Chief Executive Officer of Keane. The combined company’s corporate
       headquarters will remain in Houston, Texas.

       Keane and C&J each share a deep heritage and strong brand recognition and
       following the closing, the combined company will operate under a new corporate
       name and trade under a new ticker symbol that will leverage the strengths of both
       brands. The combined company’s corporate name and ticker will be announced
       prior to the close of the transaction.

       Approvals and Closing

       The transaction has been unanimously approved by the Board of Directors of C&J.
       The transaction has been unanimously approved by the Board of Directors of
       Keane, following the unanimous recommendation of its Special Committee
       comprising independent directors. The merger is expected to close in the fourth
       quarter of 2019, following C&J and Keane shareholder approval, regulatory
       approvals and receipt of other customary closing conditions.

       Keane Investor Holdings LLC, which includes an affiliate of Cerberus Capital
       Management, L.P., Keane family and certain members of Keane management,
       owns approximately 49 percent of the outstanding shares of Keane and has entered
       into a support agreement to vote in favor of the transaction.

   B. The Preclusive Deal Protection Devices

       26.     As part of the Merger Agreement, Defendants agreed to certain preclusive deal

protection devices that ensure that no competing offers for the Company will emerge.

       27.     By way of example, Section 7.2(a) of the Merger Agreement includes a “no

solicitation” provision barring the Company from soliciting or encouraging the submission of an

acquisition proposal. Section 7.2(g) demands that the Company cease and terminate all

solicitations, discussions or negotiations with any party concerning an acquisition proposal.

       28.     Despite already locking up the Proposed Transaction by agreeing not to solicit

alternative bids, the Board consented to additional provisions in the Merger Agreement that further

guarantee the Company’s only suitor will be Keane. For example, pursuant to Section 7.2(d) of

                                                10
 Case 1:19-cv-01411-LPS Document 1 Filed 07/29/19 Page 11 of 20 PageID #: 11



the Merger Agreement, the Company must notify Keane of any offer, indication of interest, or

request for information made by an unsolicited bidder. Thereafter, should the Board determine that

the unsolicited offer is superior, Section 7.2(e)(ii) requires that the Board grant Keane four (4)

business days to negotiate the terms of the Merger Agreement to render the superior proposal no

longer superior. Keane is able to match the unsolicited offer because, pursuant to Section 7.2(d) of

the Merger Agreement, the Company must provide Keane with the identity of the party making

the proposal and the material terms of the superior proposal, eliminating any leverage that the

Company has in receiving the unsolicited offer.

       29.     In other words, the Merger Agreement gives Keane access to any rival bidder’s

information and allows Keane a free right to top any superior offer. Accordingly, no rival bidder

is likely to emerge and act as a stalking horse for C&J, because the Merger Agreement unfairly

assures that any “auction” will favor Keane and allow Keane to piggy-back upon the due diligence

of the foreclosed second bidder.

       30.     In addition, pursuant to Section 9.5(b)(ii) of the Merger Agreement, C&J must pay

Keane a termination fee of $30 million if the Company decides to pursue another offer, thereby

essentially requiring that the alternate bidder agree to pay a naked premium for the right to provide

the shareholders with a superior offer.

       31.     Ultimately, these preclusive deal protection provisions restrain the Company’s

ability to solicit or engage in negotiations with any third party regarding a proposal to acquire all

or a significant interest in the Company. The circumstances under which the Board may respond

to an unsolicited written bona fide proposal for an alternative acquisition that constitutes or would

reasonably be expected to constitute a superior proposal are too narrowly circumscribed to provide




                                                 11
 Case 1:19-cv-01411-LPS Document 1 Filed 07/29/19 Page 12 of 20 PageID #: 12



an effective “fiduciary out” under the circumstances. Likewise, these provisions also foreclose any

likely alternate bidder from providing the needed market check of Keane’s inadequate offer price.

   C. The Materially Incomplete and Misleading S-4

       32.     The Individual Defendants must disclose all material information regarding the

Proposed Transaction to C&J stockholders so that they can make a fully informed decision whether

to vote in favor of the Proposed Transaction.

       33.     On July 16, 2019, Defendants filed the S-4 with the SEC. The purpose of the S-4

is, inter alia, to provide the Company’s stockholders with all material information necessary for

them to make an informed decision on whether to vote their shares in favor of the Proposed

Transaction. However, significant and material facts were not provided to Plaintiff and the Class.

Without such information, C&J shareholders cannot make a fully informed decision concerning

whether or not to vote in favor of the Proposed Transaction.

               Materially Misleading Statements/Omissions Regarding the Management-
               Prepared Financial Forecasts

       34.     The S-4 discloses management-prepared financial projections for the Company

which are materially misleading. The S-4 indicates that in connection with the rendering of Morgan

Stanley’s fairness opinion, Morgan Stanley reviewed “certain internal financial and operating

projections prepared by the managements of C&J and Keane, respectively.” Accordingly, the S-4

should have, but failed to, provide certain information in the projections that C&J’s and Keane’s

management provided to the Board and Morgan Stanley.

       35.     Notably, Defendants failed to disclose the projections for C&J and Keane for fiscal

years 2019 to 2023 for: (a) depreciation and amortization; (b) EBIT; (c) unlevered taxes; (d)

changes in net working capital; (e) stock-based compensation expense; (f) any other line items

used in the calculation of unlevered free cash flow; and (g) unlevered free cash flow. The S-4 also


                                                12
 Case 1:19-cv-01411-LPS Document 1 Filed 07/29/19 Page 13 of 20 PageID #: 13



fails to disclose whether the Company or Morgan Stanley prepared the unlevered free cash flow

projections. This omitted information is necessary for C&J stockholders to make an informed

decision on whether to vote in favor of the Proposed Transaction.

               Materially Incomplete and Misleading Disclosures Concerning Morgan
               Stanley’s Financial Analyses

         36.   With respect to the Discounted Cash Flow Analysis, the S-4 fails to disclose

whether C&J’s entire NOL balance was utilized during the forecast period, or if residual NOL

benefit was accounted for in some other way. The S-4 further fails to disclose the implied

perpetuity growth rate ranges resulting from the analysis for both C&J and Keane. In addition, the

S-4 fails to disclose the individual inputs and assumptions utilized to derive the discount rate range

of 12.9% to 14.9% for C&J and 11.7% to 13.1% for Keane. Finally, the S-4 fails to disclose

whether Morgan Stanley treated stock-based compensation as a cash or non-cash expense in its

calculation of C&J’s unlevered free cash flows.

         37.   With respect to the Discounted Equity Value Analysis, the S-4 fails to disclose how,

if at all, Morgan Stanley accounted for the value of C&J’s NOLs in the analysis. In addition, the

S-4 fails to disclose the assumed net debt and the aggregate and resulting equity values for both

C&J and Keane as December 31, 2022. The S-4 further fails to disclose the individual inputs and

assumptions used to derive C&J’s cost of equity rate of 13.9% and Keane’s cost of equity rate of

14.2%.

         38.   Finally, with respect to the Trading Multiple Analysis, the S-4 fails to disclose how,

if at all, Morgan Stanley accounted for the value of C&J’s NOLs in the analysis. The S-4 further

fails to disclose how stock-based compensation expense was treated for C&J in the analysis. In

addition, the S-4 fails to disclose whether Morgan Stanley performed any type of benchmarking

analysis for C&J or Keane in relation to the selected public companies. Finally, the S-4 fails to

                                                 13
 Case 1:19-cv-01411-LPS Document 1 Filed 07/29/19 Page 14 of 20 PageID #: 14



disclose the definition of cash flow per share as used in the analysis.

                Materially Incomplete and Misleading Disclosures Concerning the Flawed
                Process

          39.   The S-4 also fails to disclose material information concerning the sales process. For

example, Defendant Murray met with a director for Keane on February 7, 2019, and discussed the

composition of the board of directors for a combined company. The S-4 does not disclose whether

that included discussions of executive retention and employment after the Proposed Transaction

closed.

          40.   There were a number of meetings in which certain members of the Board discussed

the Proposed Transaction with members of C&J’s management. The S-4 does not disclose who

those “certain members” were, specifically for the meetings on February 12, 2019, March 18,

2019, and June 10, 2019.

          41.   Similarly, there were meetings between certain members of the Board and the

special committee of the Keane board of directors. The S-4 does not disclose who those “certain

members” were, specifically for the meetings on April 26, 2019, May 17, 2019, May 28, 2019,

and May 29, 2019.

          42.   On February 20, 2019, C&J’s management presented preliminary views about the

financial aspects of the Proposed Transaction. The S-4 does not disclose these preliminary

financial analyses.

          43.   Morgan Stanley provided the Board with discussions and presentations on

preliminary financial analyses, yet the S-4 does not disclose that information. Specifically, the S-

4 fails to disclose the preliminary discussion on C&J as a standalone business at the March 18,

2019 Board meeting; the preliminary discussion with respect to C&J as a standalone company at

the April 5, 2019 Board meeting; Morgan Stanley’s preliminary valuation analysis provided to the


                                                 14
 Case 1:19-cv-01411-LPS Document 1 Filed 07/29/19 Page 15 of 20 PageID #: 15



Board on April 15, 2019; the discussions on Keane’s and C&J’s positions on the relative value of

the combined company at the May 1, 2019 Board meeting; and the preliminary valuation analysis

presented at the June 14, 2019 Board meeting.

       44.     In a meeting with Keane representatives on April 20, 2019, Defendant Murray

discussed the Board’s views of Keane’s proposed exchange ratio. Yet the S-4 does not disclose

what exchange ratio Keane had proposed at that time or when the Board discussed that proposed

exchange ratio.

       45.     This information is necessary to provide Company stockholders a complete and

accurate picture of the sales process and its fairness. Without this information, stockholders were

not fully informed as to the defendants’ actions, including those that may have been taken in bad

faith, and cannot fairly assess the process. Without all material information, C&J stockholders are

unable to make a fully informed decision in connection with the Proposed Transaction and face

irreparable harm, warranting the injunctive relief sought herein.

       46.     In addition, the Individual Defendants knew or recklessly disregarded that the S-4

omits the material information concerning the Proposed Transaction and contains the materially

incomplete and misleading information discussed above.

       47.     Specifically, the Individual Defendants undoubtedly reviewed the contents of the

S-4 before it was filed with the SEC. Indeed, as directors of the Company, they were required to

do so. The Individual Defendants thus knew or recklessly disregarded that the S-4 omits the

material information referenced above and contains the incomplete and misleading information

referenced above.

       48.     Further, the S-4 indicates that on June 16, 2019, Morgan Stanley reviewed with the

Board its financial analysis of the Merger Consideration and delivered to the Board an oral opinion,



                                                15
 Case 1:19-cv-01411-LPS Document 1 Filed 07/29/19 Page 16 of 20 PageID #: 16



which was confirmed by delivery of a written opinion of the same date, to the effect that the Merger

Consideration was fair, from a financial point of view, to C&J shareholders. Accordingly, the

Individual Defendants undoubtedly reviewed or were presented with the material information

concerning Morgan Stanley’s financial analyses which has been omitted from the S-4, and thus

knew or should have known that such information has been omitted.

          49.   Plaintiff and the other members of the Class are immediately threatened by the

wrongs complained of herein, and lack an adequate remedy at law. Accordingly, Plaintiff seeks

injunctive and other equitable relief to prevent the irreparable injury that the Company’s

shareholders will continue to suffer absent judicial intervention.

                                     CLAIMS FOR RELIEF

                                             COUNT I

          On Behalf of Plaintiff and the Class Against All Defendants for Violations of
                       Section 14(a) of the Exchange Act and Rule 14a-9

          50.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          51.   Defendants have filed the S-4 with the SEC with the intention of soliciting C&J

shareholder support for the Proposed Transaction. Each of the Individual Defendants reviewed and

authorized the dissemination of the S-4, which fails to provide the material information referenced

above.

          52.   In so doing, Defendants made materially incomplete and misleading statements

and/or omitted material information necessary to make the statements made not misleading. Each

of the Individual Defendants, by virtue of their roles as officers and/or directors of C&J, were

aware of the omitted information but failed to disclose such information, in violation of Section

14(a).


                                                 16
 Case 1:19-cv-01411-LPS Document 1 Filed 07/29/19 Page 17 of 20 PageID #: 17



       53.       Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that such communications with shareholders shall not contain “any statement which,

at the time and in the light of the circumstances under which it is made, is false or misleading with

respect to any material fact, or which omits to state any material fact necessary in order to make

the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.

       54.       Specifically, and as detailed above, the S-4 violates Section 14(a) and Rule 14a-9

because it omits material facts concerning: (i) management’s financial projections; (ii) the

financial analyses performed by Morgan Stanley in support of its fairness opinion; and (iii) the

sales process.

       55.       Moreover, in the exercise of reasonable care, the Individual Defendants knew or

should have known that the S-4 is materially misleading and omits material information that is

necessary to render it not misleading. The Individual Defendants undoubtedly reviewed and relied

upon the omitted information identified above in connection with their decision to approve and

recommend the Proposed Transaction; indeed, the S-4 states that Morgan Stanley reviewed and

discussed its financial analyses with the Board during various meetings including on June 16,

2019, and further states that the Board relied upon Morgan Stanley’s financial analyses and

fairness opinion in connection with approving the Proposed Transaction. The Individual

Defendants knew or should have known that the material information identified above has been

omitted from the S-4, rendering the sections of the S-4 identified above to be materially incomplete

and misleading.

       56.       The misrepresentations and omissions in the S-4 are material to Plaintiff and the

Class, who will be deprived of their right to cast an informed vote if such misrepresentations and

omissions are not corrected prior to the vote on the Proposed Transaction. Plaintiff and the Class



                                                 17
 Case 1:19-cv-01411-LPS Document 1 Filed 07/29/19 Page 18 of 20 PageID #: 18



have no adequate remedy at law. Only through the exercise of this Court’s equitable powers can

Plaintiff and the Class be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                             COUNT II

  On Behalf of Plaintiff and the Class against the Individual Defendants for Violations of
                             Section 20(a) of the Exchange Act

          57.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          58.   The Individual Defendants acted as controlling persons of C&J within the meaning

of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as officers

and/or directors of C&J and participation in and/or awareness of the Company’s operations and/or

intimate knowledge of the incomplete and misleading statements contained in the S-4 filed with

the SEC, they had the power to influence and control and did influence and control, directly or

indirectly, the decision making of the Company, including the content and dissemination of the

various statements that Plaintiff contends are materially incomplete and misleading.

          59.   Each of the Individual Defendants was provided with or had unlimited access to

copies of the S-4 and other statements alleged by Plaintiff to be misleading prior to the time the S-

4 was filed with the SEC and had the ability to prevent the issuance of the statements or cause the

statements to be corrected.

          60.   In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The omitted information identified above was

reviewed by the Board prior to voting on the Proposed Transaction. The S-4 at issue contains the

                                                 18
 Case 1:19-cv-01411-LPS Document 1 Filed 07/29/19 Page 19 of 20 PageID #: 19



unanimous recommendation of each of the Individual Defendants to approve the Proposed

Transaction. They were, thus, directly involved in the making of the S-4.

       61.     In addition, as the S-4 sets forth at length, and as described herein, the Individual

Defendants were involved in negotiating, reviewing, and approving the Merger Agreement. The

S-4 purports to describe the various issues and information that the Individual Defendants

reviewed and considered. The Individual Defendants participated in drafting and/or gave their

input on the content of those descriptions.

       62.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       63.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9, by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff and the Class will be irreparably harmed.

                                     RELIEF REQUESTED

       WHEREFORE, Plaintiff demands injunctive relief in his favor and in favor of the Class

and against the Defendants jointly and severally, as follows:

       A.      Declaring that this action is properly maintainable as a Class Action and certifying

Plaintiff as Class Representative and his counsel as Class Counsel;

       B.      Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from filing an amendment to

the S-4 with the SEC or otherwise disseminating an amendment to the S-4 to C&J shareholders

unless and until Defendants agree to include the material information identified above in any such

amendment;
                                                 19
 Case 1:19-cv-01411-LPS Document 1 Filed 07/29/19 Page 20 of 20 PageID #: 20



          C.     Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from proceeding with,

consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the S-4;

          D.     In the event that the transaction is consummated prior to the entry of this Court’s

final judgment, rescinding it or awarding Plaintiff and the Class rescissory damages;

          E.     Directing the Defendants to account to Plaintiff and the Class for all damages

suffered as a result of their wrongdoing;

          F.     Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

          G.     Granting such other and further equitable relief as this Court may deem just and

proper.

                                           JURY DEMAND

          Plaintiff demands a trial by jury.

 Dated: July 29, 2019                                  RIGRODSKY & LONG, P.A.

                                                 By: /s/ Gina M. Serra
                                                     Brian D. Long (#4347)
 OF COUNSEL:                                         Gina M. Serra (#5387)
                                                     300 Delaware Avenue, Suite 1220
 ROWLEY LAW PLLC                                     Wilmington, DE 19801
 Shane T. Rowley                                     Telephone: (302) 295-5310
 Danielle Rowland Lindahl                            Facsimile: (302) 654-7530
 50 Main Street, Suite 1000                          Email: bdl@rl-legal.com
 White Plains, NY 10606                              Email: gms@rl-legal.com
 Telephone: (914) 400-1920
 Facsimile: (914) 301-3514                             Attorneys for Plaintiff




                                                 20
